                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MICHAEL BOBO, #43716-424,

            Petitioner,

v.                                           CASE NO. 2:19-CV-12962
                                             HON. GEORGE CARAM STEEH
J. A. TERRIS,

         Respondent.
___________________________/

            OPINION AND ORDER OF SUMMARY DISMISSAL

                                 I. Introduction

      Federal prisoner Michael Bobo (“petitioner”), currently confined at the

Federal Correctional Institution in Milan, Michigan, has filed a pro se petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his

federal sentencing enhancement. He seeks re-sentencing.

      Promptly after the filing of a habeas petition, a federal court must

undertake a preliminary review of the petition to determine whether “it plainly

appears from the face of the petition and any exhibits annexed to it that the

petitioner is not entitled to relief in the district court.” Rule 4, Rules Governing

§ 2254 Cases; see also 28 U.S.C. § 2243 (directing courts to grant the writ or

order the respondent to answer “unless it appears from the application that
the applicant or person detained is not entitled thereto”); Perez v. Hemingway,

157 F. Supp. 2d 790, 796 (E.D. Mich. 2001) (discussing authority of federal

courts to summarily dismiss § 2241 petitions).             If, after preliminary

consideration, the court determines that the petitioner is not entitled to relief,

the court must summarily dismiss the petition. See Allen v. Perini, 424 F.2d

134, 141 (6th Cir. 1970) (district court has duty to “screen out” petitions that

lack merit on their face). A dismissal under Rule 4 includes those petitions

which raise legally frivolous claims, as well as those containing factual

allegations that are palpably incredible or false. Carson v. Burke, 178 F.3d

434, 436-37 (6th Cir. 1999). After undertaking such review, and for the

reasons stated herein, the Court concludes that the habeas petition must be

dismissed.

                      II. Facts and Procedural History

      In 2012, the petitioner pleaded guilty to felon in possession of a firearm

in violation of 18 U.S.C. § 922(g) in the United States District Court for the

Northern District of Illinois. The trial court sentenced him, as an armed career

criminal under 18 U.S.C. § 924(e)(1), to the statutory minimum of 180 months

imprisonment. The petitioner filed a direct appeal with the United States Court

of Appeals for the Seventh Circuit challenging one of the three convictions


                                       -2-
used to enhance his sentence, but the Seventh Circuit denied relief on that

claim and dismissed his appeal. United States v. Bobo, 556 F. App’x 502 (7th

Cir. May 21, 2014). The United States Supreme Court denied certiorari.

Bobo v. United States, _ U.S. _, 135 S. Ct. 692 (Nov. 17, 2014). The

petitioner states that he has not filed a motion to vacate his sentence pursuant

to 28 U.S.C. § 2255 in the federal court in Illinois. See Pet., p. 3.

      The petitioner dated the instant habeas petition on October 6, 2019. In

his pleadings, he asserts that he is entitled to habeas relief because one or

more of his three Illinois predicate offenses do not qualify as “serious drug

offenses” which can be used to enhance his sentence under the Armed

Career Criminal Act (“ACCA”) and he is therefore entitled to relief based upon

Mathis v. United States, _ U.S._ 136 S. Ct. 2243 (2016).

                                III. Discussion

      The petitioner brings this action as a habeas petition under 28 U.S.C.

§ 2241. His habeas claim, however, concerns the validity of his federal felon

in possession sentence. A motion to vacate sentence under 28 U.S.C. § 2255

filed with the trial court is the proper avenue for relief on a federal prisoner’s

claims that his conviction and/or sentence were imposed in violation of the

federal constitution or federal law. Capaldi v. Pontesso, 135 F.3d 1122, 1123


                                       -3-
(6th Cir. 1998); see also McCully v. United States, 60 F. App’x 587, 588 (6th

Cir. 2003) (citing United States v. Peterman, 249 F.3d 458, 461 (6th Cir.

2001)). A federal prisoner may bring a claim challenging his conviction or the

imposition of sentence under 28 U.S.C. § 2241 only if it appears that the

remedy afforded under § 2255 is inadequate or ineffective to test the legality

of his detention. Charles v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999); see

also Wooton v. Cauley, 677 F.3d 303, 307 (6th Cir. 2012). Habeas corpus is

not an additional, alternative, or supplemental remedy to the motion to vacate,

set aside, or correct sentence. Charles, 180 F.3d at 758.

      The petitioner neither alleges nor establishes that his remedy under

§ 2255 is inadequate or ineffective. He bears that burden. In Re Gregory,

181 F.3d 713, 714 (6th Cir. 1999). The remedy afforded under § 2255 is not

considered inadequate or ineffective simply because § 2255 relief may be or

has already been denied, because the petitioner is time-barred or otherwise

procedurally barred from pursuing relief under § 2255, or because the

petitioner has been denied permission to file a second or successive motion

to vacate sentence. Charles, 180 F.3d at 756. Moreover, § 2255 allows a

criminal defendant to seek relief based upon a change in the law and even to

bring a second or successive motion under limited circumstances.


                                      -4-
      The possibility that the petitioner may not be able to satisfy the

procedural requirements of § 2255 does not mean that he should be allowed

to proceed under § 2241.          See Peterman, 249 F.3d at 461 (“The

circumstances in which § 2255 is inadequate and ineffective are narrow, for

to construe § 2241 relief much more liberally than § 2255 relief would defeat

the purpose of the restrictions Congress placed on the filing of successive

petitions for collateral relief.”). The remedy afforded under § 2241 is not an

additional, alternative, or supplemental remedy to that allowed by § 2255.

Charles, 180 F.3d at 758.

      The petitioner seems to assert that he should be allowed to proceed

under § 2241 via the “savings clause” of § 2255 because he is actually

innocent of his sentencing enhancement under the ACCA based upon Mathis.

This argument, however, puts the cart before the horse. The petitioner fails

to show that his remedy under § 2255 is inadequate or ineffective. In fact, he

admits that he has not filed a motion to vacate his sentence pursuant to

§ 2255 in the federal court in Illinois. Given that the petitioner may be allowed

to proceed on such a motion, he fails to establish that his remedy under

§ 2255 is inadequate or ineffective. He is thus not entitled to proceed under

§ 2241 at this time. This case must be dismissed.


                                       -5-
                                   IV. Conclusion

      For the reasons stated, the Court concludes that the petitioner is

challenging the validity of his federal felon in possession sentence and that he

fails to establish that his remedy under 28 U.S.C. § 2255 is inadequate or

ineffective to test the legality of his detention. His claims are improperly

brought under 28 U.S.C. § 2241. Accordingly, the Court DISMISSES the

petition for a writ of habeas corpus. Lastly, the Court notes that a certificate

of appealability is not needed to appeal the dismissal of a habeas petition filed

pursuant to 28 U.S.C. § 2241. Witham v. United States, 355 F.3d 501, 504

(6th Cir. 2004). Accordingly, the petitioner need not request one from this

Court or the Sixth Circuit should he seek to appeal this decision.

       IT IS SO ORDERED.

Dated: November 26, 2019
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  November 26, 2019, by electronic and/or ordinary mail and
                      also on Michael Bobo #43716-424, Milan Federal
                 Correctional Institution, Inmate Mail/Parcels, P.O. Box 1000,
                                         Milan, MI 48160.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                             -6-
